UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               3/16/20
 MCKINLEY STOUDERMIRE,
                                                           18-CV-2771 (BCM)
              Plaintiff,
                                                           ORDER
 -against-
 U.S. DEPARTMENT OF VETERANS AFFAIRS,
              Defendant.

       BARBARA MOSES, United States Magistrate Judge.

          The President of the United States has declared a national emergency due to the spread of
the COVID-19 virus, and the Centers for Disease Control have noted that the best way to prevent
illness is to minimize person-to-person contact. In order to protect public health while promoting
the "just, speedy, and inexpensive determination of every action and proceeding," Fed. R. Civ. P.
1, it is hereby

         ORDERED, pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), that all depositions in this
action may be taken via telephone, videoconference, or other remote means, and may be recorded
by any reliable audio or audiovisual means. This Order does not dispense with the requirements
set forth in Fed. R. Civ. P. 30(b)(5), including the requirement that, unless the parties stipulate
otherwise, the deposition be "conducted before an officer appointed or designated under Rule 28,"
and that the deponent be placed under oath by that officer. For avoidance of doubt, a deposition
will be deemed to have been conducted "before" an officer so long as that officer attends the
deposition via the same remote means (e.g., telephone conference call or video conference) used
to connect all other remote participants, and so long as all participants (including the officer) can
clearly hear and be heard by all other participants. It is further

       ORDERED, pursuant to Fed. R. Civ. P. 16(b)(4), that all unexpired deadlines for the
completion of fact depositions, fact discovery, expert depositions, expert discovery, and/or all
discovery are hereby EXTENDED for a period of 30 days.

        Nothing in this Order prevents the parties from seeking to further modify the pretrial
schedule in this action in light of the COVID-19 pandemic (or for any other good cause). Prior to
seeking such relief, the parties must, as always, meet and confer (via remote means) in a good faith
effort to reach agreement on how best to fulfill the goals of Rule 1 while avoiding unnecessary
health risks.

Dated: New York, New York                     SO ORDERED.
       March 16, 2020

                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
